            Case 1:17-cv-01167-JEB Document 68 Filed 12/05/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC.,
                                                        Civil Action No. 1:17-cv-01167-JEB
         Plaintiff,
 v.
 FEDERAL BUREAU OF INVESTIGATION,

         Defendant.

  DEFENDANTS’ SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO
               FILE MOTION FOR SUMMARY JUDGMENT

       Defendant Federal Bureau of Investigation (“FBI”) hereby moves the Court for a further

one-week extension of time to file its motion for summary judgment. The FBI’s motion is

currently due December 7, 2018, and it seeks an extension until December 14, 2018. It further

seeks extension of the remaining deadlines for briefing in this case. The reasons for this request

are set forth below.

       1.       This litigation arises out of CNN’s request to the FBI, under the Freedom of

Information Act (“FOIA”), for copies of records contemporaneously documenting conversations

between FBI Director James Comey and President Donald Trump (the “Comey Memos”). The case

has been remanded from the United States District Court for the District of Columbia for further

proceedings “to determine whether there exist any additional memoranda that have not been

publically disclosed, and whether [CNN] is entitled to the disclosure of any unreleased memoranda

or redacted portions of released memoranda.” Mandate & Order, Aug. 8, 2018, Doc. No. 1744635.

       2.       On November 7, 2018, the Court established the following schedule for further

proceedings in this case:
            Case 1:17-cv-01167-JEB Document 68 Filed 12/05/18 Page 2 of 4



               •   FBI’s renewed motion for summary judgment and Vaughn index concerning

                   the Comey Memos due December 7, 2018;

               •   CNN’s renewed cross-motion for summary judgment, opposition to FBI’s

                   renewed motion, and motion for access to the Sealed Records due January 11,

                   2019;

               •   FBI’s oppositions to CNN’s renewed cross-motion and access motion and

                   reply in support of its renewed motion due February 8, 2019; and

               •   CNN’s replies in support of its renewed cross-motion and access motion due

                   March 1, 2019.

       3.      Lead counsel representing defendant, Carol Federighi, was involved in trial and

post-trial proceedings in State of New York v. U.S. Department of Commerce, No. 18-cv-2921,

and New York Immigration Coalition v. U.S. Department of Commerce, No. 18-cv-5025

(S.D.N.Y.), from November 7 through November 21, 2018. She is now preparing for a trial

scheduled to start on January 7, 2019, in State of California v. Ross, No. 3:18-cv-02279-RS, and

City of San Jose v. Ross, No. 3:18-cv-02279-RS (N.D. Cal.); Kravitz v. U.S. Department of

Commerce, No. 18-cv-01041, and LUPE v. Ross, No. 18-cv-01570-GJH (D. Md.). In addition,

government offices are unexpectedly closed on December 5, 2018. Because of these factors, Ms.

Federighi will be unable to complete preparation and obtain review of the FBI’s motion for

summary judgment by December 7, 2018.

       4.      Accordingly, the FBI needs additional time to prepare its summary judgment

motion. The FBI requests the following amended schedule:




                                                2
            Case 1:17-cv-01167-JEB Document 68 Filed 12/05/18 Page 3 of 4



       •     FBI’s renewed motion for summary judgment and Vaughn index concerning the

             Comey Memos due December 14, 2018;

       •     CNN’s renewed cross-motion for summary judgment, opposition to FBI’s renewed

             motion, and motion for access to the Sealed Records due January 18, 2019;

       •     FBI’s oppositions to CNN’s renewed cross-motion and access motion and reply in

             support of its renewed motion due February 15, 2019; and

       •     CNN’s replies in support of its renewed cross-motion and access motion due March

             8, 2019.

       5.       Counsel for the plaintiff CNN has advised Ms. Federighi by email that plaintiff

consents to this schedule.

       WHEREFORE the FBI respectfully requests that the Court extend the due date for its

motion for summary judgment by four weeks, or until December 14, 2018, and further adjust the

remaining dates as indicated.




                                                 3
        Case 1:17-cv-01167-JEB Document 68 Filed 12/05/18 Page 4 of 4



Dated: December 5, 2018                   Respectfully submitted,
                                          CHAD A. READLER
                                          Acting Assistant Attorney General
                                          Civil Division

                                          MARCIA BERMAN
                                          Assistant Director, Civil Division

                                          s/Carol Federighi
                                          CAROL FEDERIGHI
                                          Senior Trial Counsel
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          P.O. Box 883
                                          Washington, DC 20044
                                          Phone: (202) 514-1903
                                          Email: carol.federighi@usdoj.gov

                                          Counsel for Defendant




                                      4
